                                                                                                                             RYANELE-01                                JBONEWITZ
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                    3/31/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT Joan Bonewitz
PRODUCER                                                                                    NAME:
The Accel Group LLC                                                                         PHONE                                                   FAX
                                                                                            (A/C, No, Ext): (319) 352-6146                          (A/C, No):
301 Oak Ridge Circle                                                                        E-MAIL
Waverly, IA 50677                                                                           ADDRESS: jbonewitz@acceladvantage.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                NAIC #
                                                                                            INSURER A : United   Fire & Casualty Ins Co                                13021
INSURED                                                                                     INSURER B :

                 Ryan's Electrical Services LLC                                             INSURER C :
                 2917 Falls Ave                                                             INSURER D :
                 Waterloo, IA 50701
                                                                                            INSURER E :
                                                                                            INSURER F :

COVERAGES                                   CERTIFICATE NUMBER:                                                                  REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR              TYPE OF INSURANCE               INSD WVD              POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                             LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE                $
                                                                                                                                                                           1,000,000
                 CLAIMS-MADE   X    OCCUR                     60467326                               9/24/2019     9/24/2020      DAMAGE TO RENTED
                                                                                                                                  PREMISES (Ea occurrence)       $
                                                                                                                                                                             300,000
                                                                                                                                  MED EXP (Any one person)       $
                                                                                                                                                                               5,000
                                                                                                                                  PERSONAL & ADV INJURY          $
                                                                                                                                                                           1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $
                                                                                                                                                                           2,000,000
       X POLICY       PRO-
                      JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $
                                                                                                                                                                           2,000,000
           OTHER:                                                                                                                                                $
 A     AUTOMOBILE LIABILITY
                                                                                                                                  COMBINED SINGLE LIMIT
                                                                                                                                  (Ea accident)                  $
                                                                                                                                                                           1,000,000
       X   ANY AUTO                                           60467326                               9/24/2019     9/24/2020      BODILY INJURY (Per person)     $
           OWNED                  SCHEDULED
           AUTOS ONLY             AUTOS                                                                                           BODILY INJURY (Per accident) $
           HIRED                  NON-OWNED                                                                                       PROPERTY DAMAGE
           AUTOS ONLY             AUTOS ONLY                                                                                      (Per accident)               $
                                                                                                                                                                 $
 A     X   UMBRELLA LIAB       X    OCCUR                                                                                         EACH OCCURRENCE                $
                                                                                                                                                                           5,000,000
           EXCESS LIAB              CLAIMS-MADE               60467326                               9/24/2019     9/24/2020      AGGREGATE                      $
                                                                                                                                                                           5,000,000
           DED        RETENTION $                                                                                                                                $
 A     WORKERS COMPENSATION                                                                                                            PER
                                                                                                                                       STATUTE
                                                                                                                                                       OTH-
                                                                                                                                                       ER
       AND EMPLOYERS' LIABILITY
                                            Y/N               30303488                               9/24/2019     9/24/2020                                               1,000,000
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                           E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
                                                                                                                                                                           1,000,000
       If yes, describe under                                                                                                                                              1,000,000
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 To Whom It May Concern                                                       ACCORDANCE WITH THE POLICY PROVISIONS.


                                                                                            AUTHORIZED REPRESENTATIVE




ACORD 25 (2016/03)                                                                         © 1988-2015 ACORD CORPORATION. All rights reserved.
                                                  The ACORD name and logo are registered marks of ACORD
